 In the Matter of PHELPS DODGE COPPER PRODUCTS CORPORATION, HABIR-SHAW CABLE AND WIRE DIVISIONandUNITED ELECTRICAL, RADIO ce"MACHINEWORKERS OF AMERICA, C. I. O.Case No. R-2048SECOND SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESFebruary4, 1941On November 27, 1940, the National Labor Relations Board, hereincalled the Board, issued a Supplemental Decision and Direction of Run-Off Election in the above-entitled proceeding.'Pursuant thereto anelection by secret ballot was conducted on December 20, 1940, under thedirection and 'supervision of the Regional Director for the SecondRegion(New York City).On December 23, 1940, the Regional Di-rector, acting pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, issuedand duly served upon the parties a Run-off Election Report.As to the balloting and its results,the Regional Director reportedas follows :Total number eligible to vote_______________________________640Total number of ballots cast________________________________597Total number of valid ballots----------------------------- _----Total number of votes in favor of Local No. 3, international582Brotherhood of Electrical Workers, A. F. of L______________ 301Total number of votes in favor of C. I. 0., United Electrical,Radio &-Machine Workers of America_____________________281Total number of blank votes --------------------------------0Total number of void ballots_________________________________10Total number of challenged votes_____________________________15Since the 15 challenged ballots cannot affect the results of theelection we find it unnecessary to pass upon the challenges.On December 17 and 21, 1940, United Electrical, Radio & MachineWorkers of America, C. I. 0., herein called the United, wrote lettersto the Board's Regional Office protesting the run-off election, and onDecember 27, 1940, it filed with the Regional Director its objections to1 28 N.L. R B. 167.29 N. L. R B., No 73399 400DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Run-off Election Report.The United objected to effect beinggiven the election returns on the groundsthatPhelps Dodge CopperProducts Corporation,Habirshaw Cable and Wire Division,hereincalled the Company,had interfered with and influenced the electionby the following actions prior to the run-off election:(1) the Com-pany had posted a notice throughout the plant which influenced theemployeesin favor of Local No. 3, International Brotherhood of Elec-tricalWorkers, A.F. of L.,herein called the Brotherhood,and againstthe United; (2)- the Company wrote a letter to the United in which itexpressed its reasons for preferring the Brotherhood and sent a copythereof to the Brotherhood;(3) foremen and plant superintendents ofthe Company attempted to influence the employees to vote for theBrotherhood and at a beer party prior to the election told a numberof employees to vote for the Brotherhood.On January 15, 1941, the Regional.Director, acting pursuant toArticle III, Section 9" of National Labor Relations Board Rules andRegulations-Series 2, as amended, issued and duly served herReport On Objections,in which she found that the objections raisedno substantial and material issue with respect to the election andrecommended that said objections to the run-off election be dismissed.On January 20, 1941, the United wrote to the Board in Washington,D. C., objecting to the Regional Director's recommendation to dismissthe United's objections to the run-off election and requesting oralargument before the Board.We have examined the United'sobjections and the Regional Di-rector's report thereon and conclude that the objections do not raiseany substantial or material issueregardingthe election or the Run-off Election Report.The notice to its employees posted by the Com-pany prior to the election denied a published statement by the Unitedthat the Company had entered into a renewal of a previous collectivebargainingcontract with the Brotherhood.The final paragraph ofthis notice stated,"We stand ready to negotiatewithyour bargainingagent as soon as selectedby a majority."The allegationthat the Companyhad attempted to influence itsPmployees through its supervisory employees is contained in an affi-davit from a former employee of the Company.In regard to this.affidavit the Regional Director reported that its author could giveneither the names of the supervisory employees nor the employeesinvolved and that for this reason it was impossible to investigate theseallegations or to give credence to them.We see no reason to reversethis finding of the Regional Director.The letter alleged as prejudicial to the interests of the United wasthe Company's answer to a letter from the United of November 8,1940.The latter informed the Company that the United had requested PHELPS DODGE COPPER PRODUCTS CORPORATION401for a run-off election and was asking the Company to maintain aneutral attitude towards the United and the Brotherhood.The Com-pany's answer, dated November 15, 1940, acknowledged receipt of theUnited's letter and asked them to "recognize for the good of the men"that non-use of the Brotherhood label would seriously curtail sales andlessen production.Part of the letter reads as follows :Knowing that you are interested in the welfare of the laboringman we bring this natter to your serious attention for we feelsure that you will wish to advise our Habirshaw workers of thesituation that exists in connection with the use of the label as wehave outlined above . . . in order that our men may have allthe facts clearly before them and therefore be in a position tomake an intelligent decision when voting if a run-off electionis held.While copies of this letter were sent to the Board and the Brotherhood,the Regional Director reported that there was no evidence whatsoeverthat it had been circulated by the Company or the Brotherhood; nordid the United contend that such was the fact.For these reasons wehereby overrule the objections of the United to the election and theRun-off Election Report and deny the request for an oral argument..CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,IT Is HEREBY CERTIFIED that, Local No. 3, International Brotherhoodof ElectricalWorkers, A. F. of L., has been designated and selected bya'Products Corporation, Habirshaw Cable and Wire Division, Yonkers,New York, excluding executives, supervisory employees, and clericalemployees, as their representative for the purposes of collective bar-gaining, and that, pursuant to Section 9 (a) of the National LaborRelations Act, Local No. 3, International Brotherhood of ElectricalWorkers, A. F. of L., is the exclusive representative of all such em-ployees for the purposes of collective bargaining in respect to rates ofpay, wages, hours of employment, and other conditions of employmelt.Mn. EDWIN S. SMITH, dissenting:I think the United's objections raise a substantial and material issuewith respect to the conduct of the run-off election, and I would not,therefore, certify the Brotherhood at thi's time. 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Company's letter to the United, dated November 15, 1940, stated,among other things, the following:"We have always endeavored to maintain strict neutrality pertainingto labor matters but Ave feel that you must recognize for the good ofthe men the following :"First : Our Sales organization feels very strongly that many of ourcustomers show decided preference for the wires and cables such asare manufactured by our Habirshaw Division, where they carry thelabel of the IBEW parent organization or of their locals, such asLocal.No. 3."Second: Our Sales organization feels very strongly that if ourHabirshaw wires and cables are not labelled with the IBEW labelor Local No. 3 label that our sales will be decidedly handicapped andcurtailed and particularly so in the large metropolitan territories.This, of course, would mean decided losses to our company as well asa severe loss to our men in working hours."Third : Knowing that you are interested in the welfare of the labor-ing man we bring this matter to your serious attention for we feel surethat you will wish to advise our Habirshaw workers of the situationthat exists in connection with the use of the label as we have outlinedabove . . . in order that our men may have all the facts clearlybefore them and therefore be in a position to make an intelligentdecision when voting if a run-oft election is held."We understand that you have distributed in leaflet form to ourHabirshaw workers a copy of your letter to us, dated November8th.We are therefore mailing a copy of this letter to the NationalLabor Relations Board of New York and to the A. F. of L., LocalNo., 3."It is plain that the Company, in this letter, not only stressed theeconomic necessity for the Brotherhood. label on its products butalso invited both the Brotherhood and the United to make known thisposition to the employees.This action was taken despite the fact thatthe Company knew that the Board had been asked to hold a run-offelection.Since the United has informed the Board, in its objections tothe Run-off Election Report, dated December 27, 1940, that it would"file charges against the Employer if you [the Regional Director]think such a procedure advisable." I would accept a charge from theUnited alleging a violation of Section 8 (1) of the Act and would holda hearing on the questions of the Company's unfair labor practices,if any,, and interference with the ruui-off election.I would withholdcertification of the Brotherhood at least until such time as the Boardmade its findings on the evidence produced at such hearing. In myopinion such action is necessary in order to afford to Board electionsadequate protection from employer interference.